Citation Nr: 1509046	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-27 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to a compensable rating for fracture residuals, right fifth metacarpal, major/dominant extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to December 1986 and December 1990 to March 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Veteran requested a videoconference hearing before the Board.  In a December 2014 statement, the Veteran stated that he wished to withdraw his request for a hearing.  Therefore, the request for a hearing is considered withdrawn.

In the Veteran's statement to Senator Casey, received by the RO in December 2011, the he contended that he needed help getting compensation for his traumatic brain injury (TBI) and left hand injury.  In a January 2012 phone conversation, the Veteran asked for clarification regarding the effective date of his 100 percent rating for TBI.  Please seek clarification from the Veteran regarding whether he wishes to file claims in regard to these issues.


FINDING OF FACT

The Veteran's fracture residuals of the right fifth metacarpal is characterized by pain and limitation of motion.


CONCLUSION OF LAW

The criteria for a compensable disability rating for fracture residuals of the right fifth metacarpal have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5230 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in the March 2008 letter that was provided before the November 2008 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, records from the Social Security Administration, and lay statements have been obtained.

The Veteran was afforded VA examinations in March 2008 and January 2009, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The RO evaluated the Veteran's fracture residuals of the right fifth metacarpal as non compensable under 38 C.F.R. § 4.71a, Diagnostic Code 5230, effective from December 6, 1986.

Initially, the Board notes that dominant hand for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2014).  In this case, evidence reflects that the Veteran is right-handed.  See January 2009 VA examination report.
Diagnostic Code 5230 provides a maximum noncompensable rating for any degree of limitation of motion, whether it affects the minor or the major hand.  The Board finds that a compensable evaluation is not warranted under Diagnostic Code 5230.  The Veteran reports pain and decreased strength and function.  However, regardless of the Veteran's competent and credible complaints, under the applicable diagnostic criteria, any limitation of motion of the little finger of either hand is noncompensable.  Id.  Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion of the little finger.

As to a compensable rating for the Veteran's service-connected right fifth finger disability due to ankylosis under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2014), the Board notes that it provides a noncompensable rating for any degree of ankylosis of the little finger, whether it affects the minor or the major hand.  Accordingly, the Board finds that a compensable evaluation is also not warranted under Diagnostic Code 5227.  

As to rating the Veteran's right fifth finger disability under any other Diagnostic Code used to rate finger disabilities and/or as a wrist disability, the Board finds that given the nature and location of his service connected disorder that it is not ratable under any of the other criteria to rate finger disabilities and/or the wrist because these other criteria do not deal with his right fifth finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5215 to 5230 (2014); Butts.  The January 2009 VA examiner opined that it was more likely than not that the Veteran's complaint of right hand difficulty, which affected his ability to hold power tools, was not related to the right fifth metacarpal fracture, which had not left any residual evidence on repeated right hand x-rays.

Since the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of the appeal, the Board finds that consideration of a staged rating is not warranted.  Fenderson.

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2014) is not warranted at any time during the pendency of the appeal. 

The Board has also consider the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the evidence of record does not show that fracture residuals, right fifth metacarpal, prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

In adjudicating the current appeal, the Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

A compensable rating for fracture residuals, right fifth metacarpal, major/dominant extremity, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


